DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
A preliminary amendment filed on 1/12/2022 has been acknowledged and entered. Claims 1-105 has been canceled. Claims 106-125 has been added. Claims 106-125 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 106-125 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8, 10, 11 and 22-29, 31 and 32 of conflicting Patent No. 11,259,081 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 106 of the pending application is generic to all that is recited in claim 1, 5, 6, and 8 of the conflicting Patent No. 11,259,081 B2. That is, claim 106 of the pending application is anticipated by claim 1, 5, 6, and 8 of the conflicting application. Also the corresponding dependent claims are identically the same. Look below for example.
Table 1 illustrates the conflicting claim pairs:
Conflicting Patent No. 11,259,081 B2
1, 5, 6 & 8
2
3
4
5
6
7
8
10
11
Pending Application 17/573810
106
107
108
109
110
111
112
113
114
115


Conflicting Patent No. 11,259,081 B2
22, 26, 27 & 29
23
24
25
26
27
28
29
31
32
Pending Application 17/573810
116
117
118
119
120
121
122
123
124
125


Table 2 illustrates a mapping between the limitations claim 106 of the pending application and claim 1, 5, 6, and 8 of the conflicting Patent No. 11,259,081 B2. Claim 116 of pending application and claim 22, 26, 27 and 29 in the conflicting Patent No. 11,259,081 B2, respectively, are analyzed similarly. Additionally, the dependent claims are analyzed similarly.
Conflicting Patent No. 11,259,081 B2
Claim 1 of Conflicting Application
Serial Number (17/573810)
Claim 106 of Pending Application
1. A method of adaptively modifying presentation of content, the method comprising: 
106. (New) A method comprising: presenting for display content on a device comprising: 
presenting content in a content area of a display device; 
a display area; 
determining a distance between a first user and the display device; determining an actual size of the content area in which the content is being presented; 
determining an actual size of the content on the display area, wherein the actual size of the content is less than a size of the display area; 
calculating an apparent size of the content area based on the actual size of the content area and the distance between the first user and the display device, wherein the apparent size corresponds to a size that the user perceives the screen area to be; 
determining a distance between a user and the device; determining an apparent size of the content, wherein the apparent size corresponds to a size that the user perceives the display area to be; 
comparing the apparent size for the first user to a size threshold; and
comparing the apparent size of the content to the size of the display area; 
in response to determining that the apparent size for the first user is smaller than the size threshold, modifying presentation of the content based on the apparent size of the content area.
in response to determining, based on the comparing, that the apparent size of the content is less than the size of the display area, increasing the actual size of the content such that the apparent size of the content matches the size of the display area; 
5. The method of claim 2, wherein modifying the zoom level of the content comprises: comparing the apparent size of the content area to a first threshold size; in response to determining that the apparent size is larger than or equal to the first threshold size, setting the zoom level of the content to a default zoom level; and in response to determining that the apparent size is smaller than the first threshold size: determining a difference between the apparent size and the first threshold size; and increasing the zoom level of the content by a zoom factor corresponding to the difference.

6. The method of claim 5, wherein increasing the zoom level of the content comprises: determining a zoom level at which the apparent size of the content matches an actual size of the content; and modifying the zoom level of the content by the zoom factor.
in response to increasing the actual size of the content, determining a current focus of the content item; and 
8. The method of claim 7, wherein panning the content in the content area comprises: identifying a spatial portion of the content containing a current focus of the content; and generating for display the spatial portion of the content in the content area.
generating for display only a spatial portion in which a subject of the current focus is displayed.


	



Conclusion
Claims 106-125 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426